Citation Nr: 1435279	
Decision Date: 08/07/14    Archive Date: 08/20/14

DOCKET NO.  09-08 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss. 

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for dermatitis or eczema. 

4. Entitlement to an evaluation in excess of 30 percent for bilateral athlete's foot with callus formation.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

McBrine, M., Counsel


INTRODUCTION

The Veteran had active service in the United States Army from November 1976 to October 1979. 

These matters come before the Board of Veterans' Appeals (Board) from multiple  rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Waco, Texas, which denied entitlement to the benefits sought.

In May 2011 a Board hearing was held at the RO before the undersigned; the transcript is of record.  These issues were remanded for further development in September 2011, and now return before the Board.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDINGS OF FACT

1.  The preponderance of the evidence of record is against a finding that the Veteran has hearing loss related to service.

2.  The preponderance of the evidence of record is against a finding that the Veteran has tinnitus related to service.

3.  The preponderance of the evidence of record is against a finding that the Veteran has dermatitis or eczema related to service.

4.  The Veteran does not currently have any symptomatology related to his service connected bilateral athlete's foot with callus formation.


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in or aggravated in active service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102 , 3.303, 3.304, 3.307, 3.309 (2013).

2.  Tinnitus was not incurred in or aggravated in active service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).

3.  Dermatitis/eczema was not incurred in or aggravated in active service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102 , 3.303, 3.304 (2013).

4.  The criteria for an increased rating for the Veteran's service connected bilateral athlete's foot with callus formation have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.118, Diagnostic Code 7806 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Stegall concerns

Under Stegall v. West, 11 Vet. App. 268, 271 (1998), where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.

As noted in the Introduction above, the Board remanded the Veteran's claims in September 2011, so that VA examinations could be obtained which included medical opinions as to whether the Veteran's claimed disabilities were related to service, and the severity of the Veteran's service connected disability.  As noted in further detail below, the Veteran received VA examinations with opinions for all of these claims in October 2011, and the Veteran's claims were readjudicated in an August 2012 Supplemental Statement of the Case (SSOC).  As such, there is compliance with the Board's prior remand instructions.  See Stegall, 11 Vet. App. at 271.

VA's Duties to Notify and Assist

With respect to the Veteran's claim, the Department of Veterans Affairs (VA) has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

When VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide. 

Letters dated January 2007, November 2007, February 2008, May 2008, July 2008, November 2008, and September 2011, as well as a prior September 2011 Board remand, fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letters informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letters also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's VA medical records are in the file.  There is no indication that there are other outstanding relevant medical records that have not been associated with the Veteran's claims file that would change the adjudication of this claim.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 C.F.R. § 3.159(c)(4).  In this case, the Veteran was provided with multiple VA examinations during the course of this appeal, most recently in October 2011.  Examiners made all required clinical findings, rendered necessary opinions, and provided rationales to support their conclusions when appropriate; the examinations are adequate for adjudication.  

At the Veteran's May 2011 hearing, the undersigned discussed in detail the elements of each of the claims on appeal, to include identifying the specific types of evidence and information which would be of assistance in substantiating them.  Additionally, the Veteran was offered an opportunity to ask the undersigned questions regarding his claim.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless, as to those claims being finally decided on this appeal.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Evidence

The Veteran's service treatment records show treatment for pseudofolliculitis barbae and tinea pedis, but no diagnosis or treatment of a generalized dermatitis or eczema of the legs or the rest of the body.  Service medical records indicated impaired hearing at the time of his enlistment in military service, but not at a level fitting the VA criteria for service connection for hearing loss.  That November 1976 enlistment examination showed:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
N/A
25
LEFT
15
15
15
N/A
25

A November 1976 request to "check audio" noted hearing to be within normal limits.

The audiological examination on separation in 1979 indicated essentially better hearing than that at the time of enlistment, showing:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
15
N/A
20
LEFT
5
15
20
N/A
15

Service records show that the Veteran's main duties were as a supply specialist.

A November 1980 audiological evaluation showed pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
N/A
15
LEFT
5
5
10
N/A
15

Speech audiometry revealed speech recognition ability of 96 percent in each ear.  Although the Veteran complained of hearing loss at that time, he was found to have an entirely normal ear examination, and no hearing loss.

A July 2005 VA outpatient treatment record indicated that the Veteran reported a chronic eczematous eruption of the feet since 1977.  Examination showed marked hyperkeratosis of the entire plantar areas with scaling lesions and fissures noted on sides of feet, as well as plantar surfaces.  The Veteran had thickened discolored large toenails.  Minimal interdigital scaling was noted.  This appeared to be a combination of eczema as well as fungal infection.  The marked hyperkeratosis may be related to either or could represent a separate disease.  The Veteran was diagnosed with tinea pedia, chronic eczematoid dermatitis, and hyerpkeratosis plantaris.  The Veteran was prescribed medication.

A September 2005 VA audiological examination indicated that the Veteran reported gradually worsening hearing loss in both ears since 1976.  He also reported a bilateral constant moderate tinnitus for the past 15-20 years.  He reported military service for three years with a history of military noise exposure to tanks, engines, and gunfire.  He reported civilian noise exposure as well for 20 years due to construction, carpentry, gas pipes, and power tools.  Otoscopy indicated clear ear canals and intact tympanic membranes.  Pure tone testing indicated essentially normal hearing with the exception of a mild sensorineural hearing loss from 2k-4k, bilaterally, left worse than right.  Tympanometry indicated normal middle ear pressure and compliance, bilaterally.  The contralateral and ipsilateral acoustic reflexes were present, bilaterally.  The Veteran was advised to use protection for noise exposure.

A May 2007 report of VA examination noted diagnoses of both bilateral tinea pedia and pseudofolliculitis barbae.  There were several small papules noted in the bearded areas of the face covering less than .5 percent of the total body surface and 3 percent of exposed skin.

An October 2007 VA outpatient treatment record found the Veteran to have tinea versicolor as well as leg dermatitis.

The Veteran had a VA examination of his skin in November 2007.  At that time, the Veteran complained of an itchy scaly rash on his feet, and discolored and brittle toenails.  Examination of his chest showed diffusely scattered hypopigmented plaques and patches, consistent with tinea versicolor, on his neck, chest, and back, and on his legs there are thick, scaly plaques consistent with excoriated dermatitis.  His feet showed scaling and dry skin, with onychomycosis of his toenails.  The Veteran was diagnosed with tinea pedia and onychomycosis.  The percentage of total body surface area affected was 15 percent.  The percentage of exposed body surface was 0 percent.  He was also diagnosed with tinea versicolor, and dermatitis of the lower extremities.

An April 2008 dermatology consult note indicated that the Veteran had confluent lichenified eczematous hyperpigmented plague, and hyperlinearity of the palms.  The lower back, buttocks, and both lower extremities, including the dorsal feet, had icthyosiform plate like adherent scales that spared the popliteal fossae.  The Veteran was diagnosed with probable ichthyosis vulgaris, and prescribed medication.

The Veteran received  a VA skin examination in August 2009.  At that time, the Veteran reported a long history of tinea pedis.  His current complaint was dryness of the feet and itching.  He was noted to carry a diagnosis of generalized xerosis.   On examination of the feet, there were multiple toenails with onychomycosis and darkening of the nails.  There was no skin breakdown or maceration in the toe web spaces.  There was no evidence of tinea pedis.  There was generalized dry skin throughout the body, including the feet.  There were no calluses of either foot in the weight bearing surfaces.  Toes were well aligned.  In the standing position, there was mild asymptomatic pes planus, and the heels were straight.  The examiner's impression was no evidence of tinea pedia, no calluses on the weight bearing surfaces of the feet, onychomycosis of the toenails, and generalized xerosis including the feet.

An August 2009 letter from a physician indicated that the Veteran had a history of a generalized dryness of the skin and white scaling of the feet and one hand and rash and shins for many years.  Physical examination showed two foot one hand syndrome of tinea pedis with tinea manum of one hand only.  The Veteran had generalized xerosis with ichthyosiform dermatitis of the shins.  The Veteran was treated with pills and ointment.  A handwritten note on that letter indicated that today, as always, the Veteran's extent of dermatitis is greater than 20 percent of his body, 80 percent on the torso, and arms, and 50 percent legs.

A letter from a private physician dated November 2009 indicated that the Veteran was covered in dermatitis and sequelae, including subacute dermatitis, ichthyosis, and eczematous dermatitis with post inflammatory hyperpigmentation present.

At the Veteran's hearing before the undersigned Acting Veterans Law Judge in May 2011, he testified that he felt he had an overall skin condition related to his service connected athlete's foot, because he felt both conditions started in service.  The Veteran also reported that he felt his hearing loss and tinnitus were related to service, specifically due to his noise exposure from operating a truck, as well as exposure to mortars exploding and the rifle range.

A dermatology note dated October 2011 indicated that the Veteran was diagnosed with atopic dermatitis, follicular variant with ichthyosis vulgaris versus aseatotic eczema on the lower extremities, and pseudofolliculitis barbae.

The Veteran received a VA skin examination in October 2011.  At that time, the Veteran was noted to carry skin diagnoses of both follicular eczema and ichthyosis vulgaris.  The examiner reviewed the Veteran's claims file and noted that the Veteran was treated for Athlete's foot and calluses diagnosed and treated in service.  No other skin conditions were noted in service.  The Veteran was noted to use Ketoconazole shampoo and triamcinolone cream for treatment of his ichthyosis vulgaris.  The examiner noted specifically that the Veteran's physical examination showed no evidence of athlete's foot or calluses.  Current skin conditions were unrelated to those treated in service.  He also noted that there was no current skin disorder of the feet or body related to service.

The Veteran received a VA examination for hearing loss and tinnitus in October 2011.  At that time, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
25
35
40
LEFT
20
25
30
30
40

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 96 percent in the left ear.  The Veteran was diagnosed with sensorineural hearing loss in both ears at most frequencies.  The Veteran reported a history of military noise exposure to guns and trucks noise.  He also reported occupational noise exposure while working as a heavy equipment operator without hearing protection.  The Veteran wears bilateral hearing aids.  The Veteran also reported an onset of tinnitus while in the service, but was unable to give an exact date or circumstances.

An addendum to that VA examination is dated November 2011.  At that time, the Veteran's claims file was reviewed.  It was noted that a review of the claims folder showed audiometric thresholds within normal limits for the Veteran's enlistment audiogram.  As separation, audiometric thresholds were within normal limits.  An audiogram completed less than one month prior to the separation audiogram indicated mild hearing loss at 6000 Hz in the right ear, with all other thresholds within normal limits bilaterally.  Previous hearing loss at 6000 Hz and significant threshold shift cannot be determined as 6000 Hz was not tested at enlistment.  However, hearing loss at 6000 Hz does not meet the criteria for disability under VA regulations.  Based on the review of the claims file and audiometric examination, the examiner indicated that it was her opinion that the Veteran's hearing loss was less likely than not related to military noise exposure.  As to the Veteran's tinnitus, the examiner noted that while the Veteran reported onset of tinnitus while in service, date and onset unknown.  Service medical records were negative for complaints of tinnitus.  Based on a review of the claims file and audiometric examination, the examiner indicated that it was her opinion that the Veteran's tinnitus was less likely than not related to military noise exposure.

Analysis

Service Connection Claims

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

In order to establish service connection on a direct basis, the record must contain competent evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Some chronic diseases may be presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within the applicable presumptive period.  Hearing loss, as an organic disease of the nervous system, is a listed chronic disease; the presumptive period is one year following separation from service.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  For those listed chronic conditions, a showing of continuity of symptoms affords an alternative route to service connection. 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011).  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Taking into account all relevant evidence, the Board finds that service connection is not warranted for hearing loss or tinnitus.  In this regard, the Board finds that the preponderance of the evidence of record indicates that these disabilities are not related to service.  As noted above, there is no evidence of either of these disabilities in service.  The Veteran never had hearing loss in service sufficient to constitute a disability; in fact, his hearing appears to have improved during service.  Likewise, there is no documentary evidence of tinnitus in service; while he has recently alleged the onset of tinnitus in service, he has previously indicated the onset was after service.  In light of the inconsistency and contemporaneous medical records, his lay statement is not considered credible.  Further, the Veteran's MOS of supply clerk does not inherently show exposure to acoustic trauma.  The evidence of record does not show an actual diagnosis of hearing loss until 2005, over 25 years after the Veteran's separation from service.  The only medical opinion of record is from an October 2011 VA examination with a November 2011 addendum opinion, which indicates that it was less likely than not that the Veteran's hearing loss and tinnitus were related to service.  As such, with no competent and credible evidence of hearing loss or tinnitus in service, or for many years after service, and with the medical etiology evidence of record indicating that the Veteran's hearing loss and tinnitus are not related to service, the Board finds that the preponderance of the evidence of record is against a grant of service connection for hearing loss or tinnitus.

Similarly, service connection is not warranted for eczema or dermatitis.  While the Veteran did receive treatment in service for athlete's foot, for which he is service-connected, there is no evidence showing a diagnosis of eczema or dermatitis in service.  There is no evidence of record of complaints of, or treatment for, eczema, until a July 2005 report of VA outpatient treatment, at which time the Veteran reported a chronic eczematous eruption of the feet since 1977.  At that time, only the feet were noted to be affected.  Further, the medical etiology evidence of record, specifically the report of an October 2011 VA examination, indicates that the Veteran has no current skin condition related to service.  As such, with no evidence of dermatitis/eczema in service, or for many years after service, and with the medical etiology evidence of record indicating that the Veteran's dermatitis/eczema are not related to service, the Board finds that the preponderance of the evidence of record is against a grant of service connection for dermatitis/eczema.

Therefore, considering all evidence of record, including the fact that these claimed disabilities first manifested many years after service, and the medical etiology evidence of record has indicated that the Veteran does not have any hearing loss, tinnitus, or dermatitis/eczema related to his service, the Board concludes that the preponderance of the evidence of record is against the Veteran's claims for service connection for hearing loss, tinnitus, and dermatitis/eczema, and the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  As such, service connection is not warranted for these disabilities.

Increased Evaluation

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58  (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, however.  This practice is known as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

The Veteran is currently rated as 30 percent disabled for his service connected bilateral athlete's foot with callus formation under Diagnostic Code 7813-7806.

The applicable rating criteria for skin disorders, found at 38 C.F.R. § 4.118, were amended effective August 30, 2002 (see 67 Fed. Reg. 49,490 (July 31, 2002)) and again in October 2008 (see 73 Fed. Reg. 54,708 (September 23, 2008)).  The October 2008 revisions are applicable to claims for benefits received by the VA on or after October 23, 2008.  Id.  The Veteran's claim for increased was received was in October 2007, and he has not requested evaluation under the revised ratings criteria.  Therefore, only the post-2002/pre-October 2008 version of the Schedular criteria is applicable.  

Under those criteria, Diagnostic Code 7813 provides that dermatophytosis (ringworm: of body, tinea corporis; of head, tinea capitis; of feet, tinea pedis; of beard area, tinea barbae; of nails, tinea unguium; of inguinal area (jock itch), tinea cruris) is to be rated as disfigurement of the head, face, or neck (Code 7800), scars (Codes 7801, 7802, 7803, 7804, or 7805), or dermatitis (Code 7806), depending upon the predominant disability.  See 38 C.F.R. § 4.118. 

The Veteran's service connected disability is tinea pedis of the feet, not involving the face or head without causing scarring.  The Board finds that the predominant disability is dermatitis; therefore, the Veteran's disability is rated under Diagnostic Code 7806. 

Code 7806 provides evaluations for dermatitis or eczema at 30 percent disabling with 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period, and a 60 percent evaluation with more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period. Id.

Taking into account all relevant evidence, the Board finds that a higher evaluation is not warranted for the Veteran's service connected bilateral athlete's foot with callus formation.  As noted above, in order to warrant an increased evaluation, the Veteran's tinea pedis would have to be found to have more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; require constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  The evidence simply does not show this to be the case.  As noted previously, the Veteran's general dermatitis is not service connected, so the only skin issue for which the Veteran is service connected is tinea pedis.  While the Veteran's condition does wax and wane, it has never been shown to cover more than 15 percent of the Veteran's total body surface area, as noted in a November 2007 VA examination report.  During the Veteran's August 2009 and October 2011 VA examinations, the Veteran was not found to have any skin disorder of the foot, and therefore 0 percent was affected.  A handwritten note on an August 2009 letter from a physician states that 20 percent of the Veteran's body is affected; however, that refers not just to the tinea pedis, but the Veteran's other nonservice connected skin disorders.  Nevertheless, even 20 percent comes nowhere near the criteria of 40 percent of the entire body or exposed areas affected, such that the higher criteria have been met.  While the Veteran is using some pills and topical creams for treatment of his conditions, there is no evidence of near constant use of systemic therapy such as corticosteroids or other immunosuppressive drugs.  Thus, the evidence of record does not show that the Veteran meets the criteria for a higher evaluation for the Veteran's service connected tinea pedis.  As noted above, as the preponderance of the evidence of record indicates that the criteria for a higher evaluation have not been met, therefore, entitlement to an increased rating is denied.


ORDER

Entitlement to service connection for bilateral hearing loss is denied. 

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for dermatitis or eczema is denied. 

Entitlement to an evaluation in excess of 30 percent for bilateral athlete's foot with callus formation is denied.




____________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


